FILED

' ' ` " ` ll
UNITED STATES DISTRICT COURT NUV 1 g 2015
FOR THE DISTRICT OF COLUMBIA C|erk, u_S, District and
Bankruptcy Courts

MARCUS NAGEL, et al., )
Plaintiffs, §
v. § Civil Action No. 18-2326 (UNA)
UNITED STATES OF AMERICA, el al., §
Defendants. §
MEMORANDUM OPINION

 

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.
319, 325 (1989); see Brandon v. District ofColumbia Ba’. ofParole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact when “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic, and delusional.” Dem‘on v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of the instant complaint, and its
allegations plaintiff Marcus Nagel’s imminent assassination “by Russian organized crime/Cuban
organized crime,” Compl. at l, and “direct to brain communication,” id. at 2, the Court deems
the instant complaint Subject to dismissal, see Crisafi v. Holland, 655 F.Zd 1305, 1307-08 (D.C.
Cir. 1981).

The Court will grant plaintiff Marcus Nagel’s application to proceed in forma pauperis
and will dismiss the complaint as frivolous pursuant to 28 U.S.C. § l9lS(e)(2)(B)(i). An Order
consistent with this Memorandum Opinion is issued separately.

a A";`/\y\
DATE: November t ,2018

United Stat{s Dis \ Judge

